Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 10/21/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. It has been placed in the application file, but the information referred to therein has not been considered. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of copending Application No. 16/343,445 (reference application). Although the claims at issue are not identical, they are not patentably the copending application is obvious over the presently claimed invention.
The present claims require a process for producing a titanium alloy material comprising the reduction of TiCl4 by an input mixture with alloying element halides to produce Ti3+, then heating the mixture to reduce the Ti3+ to form Ti2+, and finally heating again to form a titanium alloy material. The copending claims meet all the limitations of the present claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of copending Application No. 16/343,435 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application is obvious over the presently claimed invention.
The present claims require a process for producing a titanium alloy material comprising the reduction of TiCl4 by an input mixture with alloying element halides to produce Ti3+, then heating the mixture to reduce the Ti3+ to form Ti2+, and finally heating again to form a titanium alloy material. The copending claims meet all the limitations of the present claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Objections
Claim 6 is objected to because of the following informality: Claim 8, line 1: insert “the” after “wherein” and before “TiCl4”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "high temperature processing" in claim 17 is a relative term which renders the claim indefinite. The term "high temperature" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding claim 20, the phrase "The process of claim 20" renders the claim indefinite because it is circular and it is unclear which claim the limitations are being applied to. For examining sake they will be applied to claim 1 unless amended otherwise. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

Claims 8 and 20  are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 8 is a duplication of a claim limitation of claim 1 on which it depends. 
Claim 20 is a self-referencing claim, it is in improper dependent form. 
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 and 12-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Haidar (US-20130019717-A1, hereinafter Haidar).
Haidar teaches reactors and methods for forming titanium-aluminium based alloys and inter-metallic compounds ([0003]). Haidar teaches a reactor containing reactions between 
Regarding claim 1, Haidar teaches an example reactor and method for producing Ti -6wt.% Al - 4wt.% V, commonly known as Ti64 ([0109]).
Haidar teaches heating a starting materials mixture to a temperature around 100 °C ([0110]-[0112]) which meets the claim limitation of heating an input mixture to a preheat temperature.
Haidar teaches the starting materials VCl3 powder and fine Al powder were first mixed ([0110], [0111]) which meets the claim limitation of the input mixture comprises aluminum, optionally, AlCl3, and, optionally, one or more alloying element halide.
Haidar teaches that TiCl4 is gradually added to the mixture and the mixture maintained at 137 °C, and dried removing unreacted TiCl4 leaving a powder consisting substantially of, TiCl3, Al, VCl3, and AlCl3 ([0112]) which meets the claim limitation of introducing TiCl4 to the input mixture at the first reaction temperature such that substantially all of the Ti4+ in the TiCl4 is reduced to Ti3+ thereafter.
Haidar teaches a precursor mixture comprising subchlorides that includes Ti3+, wherein the subchlorides are reduced from TiCl4 via heating, and the subchlorides are in particular titanium trichloride ([0101]). Haidar also teaches in step (a) wherein the subchlorides are further reduced ([0058]). Haidar also teaches intermediate products TiCl2 (g) and TiCl2 that includes Ti2+ ([0112], [0105]) upon heating subchlorides, hence Ti2+ is present; therefore the teachings of Haidar reducing Ti3+ subchlorides via heating at a second temperature reads on intermediate Ti2+ present which meets the claim limitation of heating to a second reaction 3+ is reduced to Ti2+ to form an intermediate mixture.
The examiner notes TiCl2 is a salt. Haidar teaches the subchlorides comprising Ti2+ is a titanium chloride, TiCl2, ([0105]) which meets the claim limitation of the intermediate mixture comprises a Ti2+ salt.
Haidar teaches that the intermediate mixture was heated to the temperature above 800 °C, there occurred a significant sublimation of titanium chloride species due to the presence of only a small amount of Al reactant, which resulted in a major dilution of the gaseous aluminium chloride by-products formed ([0115]). Haidar further teaches as the gaseous titanium chlorides and aluminium chlorides were driven towards the inlet of the reaction vessel, the gaseous titanium chlorides condensed and mixed with fresh reaction material that was moving toward the high temperature region and the amount of titanium in the reaction material was caused to increase, making it possible to form the low-aluminium titanium-aluminium alloy ([0115]). The examiner notes that Haidar is describing a disproportion reaction which meets the claim limitation of introducing the intermediate mixture into a reaction chamber at a disproportionation temperature reaction to form the titanium alloy material from the Ti2+ via a disproportionation reaction.
Regarding claim 2, Haidar teaches all of the limitations as set forth above. Haidar also teaches the starting materials VCl3 powder and fine Al powder were first mixed ([0110], [0111]) which meets the claim limitation of the input mixture includes a mixture of some or all alloy elements to achieve a desired chemistry in the titanium alloy material.
claim 3, Haidar teaches all of the limitations as set forth above. Haidar also teaches using the starting materials Al powder and VCl3 were first mixed with AlCl3 ([0111]) which meets the claim limitation of the input mixture comprises a plurality of particles, wherein the plurality of particles comprise aluminum, AlCl3, and, optionally, one or more alloying element halide.
Regarding claim 4, Haidar teaches all of the limitations as set forth above. Haidar also teaches then the mixture was maintained at a temperature below 137 °C for several hours ([0112]) which meets the claim limitation of the first reaction temperature is about 110 C to about 200 C.
Regarding claim 5, Haidar teaches all of the limitations as set forth above. Haidar also teaches following the 137 °C treatment that the powder of intermediate products was first moved slowly in the vessel from a temperature of about 200 °C to about 500 °C ([0114]) which meets the claim limitation of the second reaction temperature is about 180 C to about 500 C.
Regarding claim 6, Haidar teaches all of the limitations as set forth above. Haidar also teaches that the alloy Ti-6 wt.% Al-4 wt.% V is produced using a starting materials of liquid TiCl4 and solids of VCl3 powder and fine Al powder ([0110]) which meets the claim limitation of TiCl4 is added as a liquid and the input mixture substantially remains a solid at the first reaction temperature.
Regarding claim 7, Haidar teaches all of the limitations as set forth above. Haidar also teaches the mixture is heated from a first temperature to a second temperature to reducing the Ti4+ in the TiCl4 to form Ti2+ ([0112]-[0114]). Haidar also teaches the reaction mixture is rapidly heated to a second temperature, either in the same reaction zone or a different reaction zone 4+ in the TiCl4 to form Ti2+ is performed sequentially in zones of a common reactor. 
Regarding claim 8, Haidar teaches all of the limitations as set forth above. Haidar also teaches a precursor mixture comprising subchlorides that includes Ti3+, wherein the subchlorides are reduced from TiCl4 via heating, and the subchlorides are in particular titanium trichloride ([0101]). Haidar also teaches in step (a) wherein the subchlorides are further reduced ([0058]). Haidar also teaches intermediate products TiCl2(g) and TiCl2 that includes Ti2+ ([0112], [0105]) upon heating subchlorides, hence Ti2+ is present; therefore the teachings of Haidar reducing Ti3+ subchlorides via heating at a second temperature reads on intermediate Ti2+ present which meets the claim limitation of which meets the claim limitation of after heating to a second reaction temperature substantially all of the Ti3+ is reduced to Ti2+ to form the intermediate mixture.
Regarding claim 12, Haidar teaches all of the limitations as set forth above. Haidar also teaches from a temperature of about 200 °C to about 500 °C ([0114]).  After this the second temperate, Haidar teaches intermediate products TiCl2(g) and TiCl2 that includes Ti2+ ([0112], [0105]) in some embodiments, the titanium tetrachloride may be reduced by heating it with aluminium to a temperature for a time sufficient to form the titanium subchlorides ([0033]). Haidar teaches by controlling the reaction kinetics it is possible to control the reduction of titanium tetrachloride (which is a highly exothermic reaction that can relatively easily become uncontrolled and result in the formation of lumps of aluminium powder and/or products containing multiple phases of titanium aluminides which are often of low quality) such that a 2+ salt, but is substantially free of any particles of Al metal.
Regarding claim 13, Haidar teaches all of the limitations as set forth above. Haidar also teaches at the end of reduction step the resulting solid precursor material is of TiCl2,3 – Al -- AlCl3 ([0087]). Examiner notes AlCl3 and TiCl3 are metal halides. The teaching of Haidar meets the claim limitation of at least a portion of the Ti2+ is in the form of TiCl2 complexed with metal halide(s).
Regarding claim 14, Haidar teaches all of the limitations as set forth above. Haidar also teaches the disproportionation reaction TiCl2+(0.666+x)Al [Wingdings font/0xE0] Ti--Alx+0.666AlCl3 between temperature of 200 °C and 1300 °C ([0004]). Haidar also teaches whilst it will depends on the composition of the precursor and reaction mixtures, in some embodiments, the second temperature may be in the range of about 750 °C to about 900 °C, for example about 800 °C or about 850 °C ([0029]). Exposing the mixture in the reactor to the second temperature by the teaching of Haidar would meet the claim limitation of the intermediate mixture comprising Ti2+ 2+ is reacted.
Regarding claim 15, Haidar teaches all of the limitations as set forth above. Haidar also teaches the disproportionation reaction TiCl2+(0.666+x)Al [Wingdings font/0xE0] Ti--Alx+0.666AlCl3 ([0004]). Haidar also teaches that at 1000 °C a solid solution of Ti--Al with a low Al content is present and once cooled, this material would become the low-aluminium titanium-aluminium alloy ([0077]). The 1000 °C disproportionation reaction temperature of Haidar meets the claim limitation of the disproportionation reaction temperature is about 250 C or higher.
Regarding claim 16, Haidar teaches all of the limitations as set forth above. Haidar also teaches the titanium alloy is produced in powder form, which is more versatile for the manufacture of titanium-aluminium alloy products ([0097]) which fully meets the claim limitation of processing the titanium alloy powder for direct consolidation, additive manufacturing, bulk melting, or spheroidization.
Regarding claim 17, Haidar teaches all of the limitations as set forth above. Haidar also teaches the residence time of the reaction mixture in the respective sections of the reactor can be determined by factors known to those skilled in the art, and will depend on the composition, properties of the reactants, and desired end products with more heat required and the material needs to remain longer at 1000 °C to minimize the chlorine content in the resultant alloy ([0108]) which meets the claim limitation of high temperature processing the titanium alloy material at a processing temperature to purify the Ti alloy by removing residual halides and/or allowing diffusion to reduce composition gradients.
claim 18, Haidar teaches all of the limitations as set forth above. Haidar also teaches the disproportionation reaction TiCl2+(0.666+x)Al [Wingdings font/0xE0] Ti--Alx+0.666AlCl3 between temperature of 200 °C and 1300 °C ([0004]). Haidar teaches the residence time of the reaction mixture in the respective sections of the reactor can be determined by factors known to those skilled in the art, and will depend on the composition, properties of the reactants, and desired end products with more heat required and the material needs to remain longer at 1000 °C to minimize the chlorine content in the resultant alloy ([0108]).  Examiner notes the 1000 °C high temperature process is within the disproportionation reaction temperature range taught by Haidar which fully meets the claim limitation of the high temperature processing also continues disproportionation reactions to produce Ti alloy from any residual Ti+. 
Regarding claim 19, Haidar teaches all of the limitations as set forth above. Haidar also teaches 1000 °C processing temperature ([0108]) which fully meets the claim limitation of processing temperature is about 800C or higher.
Regarding claim 20, Haidar teaches all of the limitations as set forth above. Haidar also teaches use of alloying element chlorides VCl3 and AlCl3 ([0112]) which fully meets the claim limitation of wherein the halide of the one or more alloying element halide is chloride.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Haidar as applied and further in view of Haidar (US-20110091350-A1, hereinafter Haidar-2).
Regarding claim 9, Haidar teaches all of the limitations as set forth above. Haidar also teaches following a 137 °C treatment that the powder of intermediate products was first moved slowly to a second temperature in the initial vessel from a temperature of about 200 °C to about 500 °C ([0114]). Haidar discloses, following this second temperature, moving materials from an intermediate section of the reactor that is maintained at the temperature at which accretion can occur ([0006]). Haidar does not disclose the structure of this intermediate section.
Haidar2 teaches a similar reactor method as Haidar ([0006]-[0061]). Haidar2 also teaches the reactor typically further comprises transferring from the first section to the second section (i.e. via the intermediate section) ([0089]).  Haidar2 teaches as the temperature in the intermediate section is cooler, any gaseous titanium chloride will tend to condense in that section ([0093]) and in particular quenching gaseous titanium subchlorides entering the intermediate section ([0102]). Examiner notes the quenching of gaseous state results in a liquid or solid state. Additionally an intermediate section can act as a storage vessel between two different sections of a reactor.  

A person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention before the date of filling by adding the intermediate section of Haidar2 to Haidar for collecting condensed titanium subchlorides in the liquid or solid form. 
There would have been a reasonable expectation of success by combing Haidar2 and Haidar to create a modified Haidar with an intermediate section acting as a storage vessel to collect the intermediate mixture as a solid or liquid after having been heated to a second reaction temperature
Regarding claim 10, modified Haidar teaches all of the limitations as set forth above. 
Haidar is silent on the temperature of the intermediate section. Haidar2 teaches the intermediate section is cooler, any gaseous titanium chloride will tend to condense in that section ([0093]) and has an intermediate temperature between about 300 °C and about 800 °C ([0098]) which overlaps the claimed range wherein the storage vessel has a storage temperature that is about 170 °C to about 500 °C.
While Haidar does not explicitly disclose the exact ranges as set forth above, it would have been obvious to one having ordinary skill in the art at the application filing date to have selected the overlapping portions of the taught ranges by Hairdar2 with a reasonable expectation that titanium chloride condense would be achieved successfully.
claim 11, modified Haidar teaches all of the limitations as set forth above. Haidar also teaches product was collected in small samples every few minutes and analyzed ([0116]) and in some embodiments, the source(s) of the additional element(s) may be introduced at a different processing stage ([0089]) which meets the claim limitation of measuring the composition of the intermediate mixture; and adjusting the composition of the intermediate mixture by adding at least one alloying element.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Haidar (US-20130319177-A1) contains a method and apparatus for forming titanium-aluminium based alloys.
Haidar et al. (US-20090165597-A1) a method for the production of titanium-aluminium compounds, titanium alloys, and titanium-aluminium inter-metallic compounds.
Haidar (US-20060191372-A1) method and apparatus for the production of titanium metal compounds.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M CHEUNG whose telephone number is (571)272-8003.  The examiner can normally be reached on Monday-Fridays 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571) 272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.M.C./             Examiner, Art Unit 1734                                                                                                                                                                                           

/CHRISTOPHER S KESSLER/             Examiner, Art Unit 1734